Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Registration No. 333-159209 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 1 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 BERITA CAPITAL CORPORATION (Name of small business issuer in its charter) Nevada 83-0514651 (State or jurisdiction of incorporation) (Primary Standard Industrial Classification Code) (I.R.S. Employee Identification Number) #200-245 East Liberty Street, Reno, Nevada, 89501, USA Tel: 1888-597-8899 (Address and telephone number of principal executive offices) Magnum Group International Inc. 610-1112 West Pender Street, Vancouver, BC, V6E 2S1 Canada Tel: 1-888-597-8899 Fax: 1-604-697-8898 (Name, address and telephone number of agent for service) As soon as practicable after the effective date of this Registration Statement (Approximate date of commencement of proposed sale to the public) If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act, check the following box. ¨ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non- accelerated filer or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Securities Exchange Act of 1934 (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filed ¨ Smaller reporting company x (Do not check if a smaller reporting company) - 1 - CALCULATION OF REGISTRATION FEE Proposed Title of each class of Number of Proposed maximum Amount of securities to be Shares to be maximum offering aggregate registration fee registered registered price per unit (1) offering price Common Stock, $ 0.001 950,000 $0.015 $14,250 $ 0.80 Par Value (1) Based on the last sales price on January 15, 2009. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON THE DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(A) OF THE SECURITIES ACT OR UNTIL THE REGISTRATION STATEMENT SHALL BECOME EFFECTIVE ON THE DATE AS THE COMMISSION, ACTING PURSUANT TO SAID SECTION 8(A), MAY DETERMINE. Subject to Completion, Dated , 2009 - 2 - PROSPECTUS BERITA CAPITAL CORPORATION 950,000 SHARES COMMON STOCK All of the shares being offered, when sold, will be sold by the Selling Shareholders as listed in this prospectus. The shares were acquired by the Selling Shareholders directly from us in a private offering that was exempt from registration under the United States securities laws. We are registering these shares to enable the Selling Stockholders to resell them from time to time. Our common stock is presently not listed or quoted on any market or electronic quotation system and we have not applied for listing. It is our intention to have a market maker apply for quotation of our common stock on the Over the Counter Bulletin Board (the OTC Bulletin Board) following the effectiveness of this registration statement, although there can be no assurance that our common stock will ever be quoted on the OTC Bulletin Board or that any market for our stock will ever develop The 950,000 shares of our common stock can be sold by the Selling Shareholders at a fixed price of $ 0.015 per share until our shares are quoted on the OTC Bulletin Board and thereafter at prevailing market prices or privately negotiated prices. The Selling Shareholders may sell the shares as detailed in the section entitled  Plan of Distribution . The Selling Shareholders or any one of them may be deemed to be an underwriter under the U.S. federal Securities Act of 1933 . We will not receive any proceeds from any sales made by the selling stockholders. We have paid the expenses of preparing this prospectus and the related registration expenses. The purchase of the securities offered through this prospectus involves a high degree of risk. SEE SECTION TITLED "RISK FACTORS" on page 9 to 13. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. We may amend or supplement this prospectus from time to time by filing amendments or supplements as required. You should read the entire prospectus and any amendments or supplements carefully before you make your investment decision. ***** NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED IF THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. ***** - 3 - Dealer Prospectus Delivery Obligation Until , all dealers that effect transactions in these securities, whether or not participating in this offering, may be required to deliver a prospectus. This is in addition to the dealers' obligation to deliver a prospectus when acting as underwriters and with respect to their unsold allotments or subscriptions. The Date of this Prospectus is: , 2009 - 4 - TABLE OF CONTENTS PAGE SUMMARY 5 THE OFFERING 7 RISK FACTORS 9 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 13 USE OF PROCEEDS 14 DETERMINATION OF OFFERING PRICE 14 DILUTION 14 SELLING SECURITY HOLDERS 14 PLAN OF DISTRIBUTION 16 LEGAL PROCEEDINGS 18 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS 19 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 21 DESCRIPTION OF SECURITIES 21 INTEREST OF NAMED EXPERTS AND COUNSEL 22 DISCLOSURE OF COMMISSION POSITION OF INDEMNIFICATION FOR SECURITIES ACT LIABILITIES 22 ORGANIZATION WITHIN LAST FIVE YEARS 23 DESCRIPTION OF BUSINESS 23 MANAGEMENTS DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 29 DESCRIPTION OF PROPERTY 32 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 32 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 32 EXECUTIVE COMPENSATION 34 FINANCIAL STATEMENTS 35 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 49 AVAILABLE INFORMATION 49 INFORMATION NOT REQUIRED IN THE PROSPECTUS 49 OTHER EXPENSES OF ISSUANCE AND DISTRIBUTION 50 RECENT SALES OF UNREGISTERED SECURITIES 50 EXHIBITS 50 UNDERTAKINGS 51 SIGNATURES 53 - 5 - SUMMARY INFORMATION Prospective investors are urged to read this prospectus in its entirety. Berita Capital Corporation was incorporated under the laws of Nevada on May 14, 2008 for the purpose of becoming a distributor of alternative health products. We have an exclusive Distribution Agreement with Multi Media Capital Corporation (Multi Media), a private company incorporated under the laws of Belize, to distribute the Bio-Resonance System using Electro Physiological Frequency Xrroid Technology (the System) to regional distributors in the Caribbean. We entered into this agreement on February 2, 2009 and the term of the agreement is 10 years. The System uses technology that may evaluate the energetic state of a persons body in order to reduce stress which may in turn, optimize health and wellness. The bodys electricity can be measured through responses such as inductance, voltage, and frequencies. The System is designed specifically for stress detection and we believe it has the potential to be able to measure levels of vitamins, hormones, toxicity, and nutrition. The results of the biological reactivity are then used to understand the clients, dysfunctions, and vulnerabilities. The System differs from blood tests, x-rays and other bodily scans. The System measures the energetic state of the body and could potentially be able to detect blockages of that energy to neutralize abnormal energy patterns within the body. Disadvantages of the System The System may not be widely accepted by practitioners due to lack of credibility as the results have not been substantiated by an independent party or medical professional. The System does not make a diagnosis and results will vary as we cannot assert that the benefits expected from assessments will be achievable. The System is proprietary technology owned by Multi Media, although it is not currently patented in any country. The potential market for the System may be limited based on the cost of the System. The System cannot be mass produced due to the cost and therefore may limit our ability to generate revenues on a timelier basis. Our operations are based in Jamaica. The market in which we operate Our intention is to distribute the System to regional distributors in the Caribbean who have extensive networks in the alternative health sector. We believe that an increased focus on the benefits of a healthier lifestyle, paired with an aging population, may help to contribute to increased demand for alternative treatments to traditional medicine. We have not conducted any formal studies to support this belief. The Offering The offering consists of an aggregate of 950,000 shares of our common stock at a price of $0.015 per share. The shares offered are held by the minority shareholders (the  Selling Shareholders ). Currently, our officers and directors, beneficially own 64% of our issued and outstanding shares. Our President is our largest shareholder holding 60% of outstanding shares. All other shareholders own no more than 5% of our outstanding shares. Our President will exercise control over matters requiring stockholder approval and will be able to elect all of our directors. Such control, which may have the effect of delaying, deferring or - 6 - preventing a change of control, is likely to continue for the foreseeable future and significantly diminishes control and influence which future stockholders may have in the Company. Our shares are currently not traded on any market or exchange and as a result may be illiquid until we are quoted on an exchange or market quotation system. History and results of operations We entered into an exclusive Distribution Agreement with Multi Media on February 2, 2009 to distribute the System to regional distributors in the Caribbean. The terms of the agreement provide that Multi Media will be responsible for providing the System with related software, ancillary equipment and all necessary training to the appointed regional distributors in the Caribbean. We are subject to a performance quota and if we do not comply with the quota, our exclusive distribution rights will be reverted to non exclusive rights. Please refer to Exhibit 10.1. On February 23, 2009, we entered into a Regional Distribution Agreement with Natural Wellness, a sole proprietorship operated by Dudley Delapenha, our corporate secretary, to distribute the System on a non-exclusive basis in the Caribbean. The agreement was therefore a non arms length transaction. Under the terms of the agreement Natural Wellness is obligated to comply with a performance quota whereby a minimum number of Systems shall be ordered during the term of the agreement. Natural Wellness will be granted preferred pricing on Systems. Should Natural Wellness fail to comply with the performance quota, preferred pricing shall cease and Natural Wellness shall be subject to retail pricing. Please refer to Exhibit 10.2. We intend to expand our network to attract regional distributors in the Caribbean by establishing a local network of regional distributors through website advertising We expect initial sales to be generated mostly in Jamaica and subsequently throughout the Caribbean islands. To date, we have appointed only one regional distributor, Natural Wellness, and have not generated sales. We estimate our cash requirements for the next 12 months will be approximately $ 25,000 to cover our general and administrative costs, together with an additional $50,000 required in order to purchase our minimum quota of five Systems by February 2, 2010. Our principal business office is located at the 26 Black Birch Way, Kingston in Jamaica. Our office is shared with Natural Wellness. Our administrative office for North American investor relations and U.S. regulatory reporting is located at Suite 200, 245 East Liberty Street, Reno, Nevada, 89501. THE OFFERING This prospectus covers up to 950,000 shares of our common stock to be sold by the Selling Shareholders identified in this prospectus. - 7 - Shares offered by the Selling Shareholders: Up to 950,000 shares of common stock, $0.001 par value per share Offering price: The Selling Shareholders will sell their shares at $0.015 per share until our shares are quoted on the OTC Bulletin Board, and thereafter at prevailing market prices or privately negotiated prices. We cannot ensure that our shares will be quoted on the OTC Bulletin Board. We determined this offering price based upon the price of the last sale of our common stock to investors. We intend to have our securities quoted on the OTC Bulletin Board, a quotation medium for subscribing National Association of Securities Dealers (NASD) members, upon our becoming a reporting entity under the Securities Exchange Act of 1934 (the Exchange Act). For this to happen, we must contact an authorized OTC Bulletin Board market maker for sponsorship of our securities on the OTC Bulletin Board. Only authorized OTC Bulletin Board market makers can apply to quote securities on the OTC Bulletin Board. There is no guarantee, however, that our stock will become quoted on the OTC Bulletin Board. If our common stock becomes quoted on the OTC Bulletin Board and a market for the stock develops, the actual price of stock will be determined by prevailing market prices at the time of sale or by private transactions negotiated by the Selling Shareholders. The offering price would thus be determined by market factors and the independent decisions of the Selling Shareholders. Common stock outstanding as of October 21, 2009: 2,500,000 shares Common stock outstanding assuming the 2,500,000 shares maximum number of shares are sold pursuant to this offering: Number of shares owned by the Selling 950,000 shares. Shareholder after the offering: Use of proceeds: We will not receive any of the proceeds of the shares offered by the Selling Shareholders. Dividend policy: We currently intend to retain any future earnings to fund the development and growth of our business. Therefore, we do not anticipate paying cash dividends. See  Dividend Policy.  OTC/BB symbol Not applicable - 8 - RISK FACTORS All parties and individuals reviewing this Form S-1 and considering us as an investment should be aware of the financial risk involved. When deciding whether to invest or not, careful review of the risk factors set forth herein and consideration of forward-looking statements contained in this registration statement should be adhered to. Prospective investors should be aware of the difficulties encountered as we face all the risks including competition, and the need for additional working capital. The likelihood of our success must be considered in light of the problems and expenses that are frequently encountered in connection with operations in the competitive environment in which we will be operating. ***You should read the following risk factors carefully before purchasing our common stock. *** RISKS RELATING TO OUR BUSINESS We have a limited operating history upon which an evaluation of our prospects can be made. For that reason, it would be difficult for a potential investor to judge our prospects for success. We were organized and commenced operations in May 2008. We have had limited operations since our inception from which to evaluate our business and prospects. There can be no assurance that our future proposed operations will be implemented successfully or that we will be in a position to generate profits. As of August 31, 2009 we had a net loss of $21,845. If we are unable to sustain our operations, you may lose your entire investment. We face all the risks inherent in a new business, including the expenses, difficulties, complications and delays frequently encountered in connection with conducting operations, including capital requirements and management's potential underestimation of initial and ongoing costs. As a new business, we may encounter delays and other problems in connection with the methods of product distribution that we implement. We also face the risk that we will not be able to effectively implement our business plan. In evaluating our business and prospects, these difficulties should be considered. If we are not effective in addressing these risks, we will not operate profitably and we may not have adequate working capital to meet our obligations as they become due. If we do not obtain additional financing or receive shareholder loans our business will fail. As of August 31, 2009, we had cash in the amount of $14,780 and a negative working capital of $5,345. Our current operating funds are less than necessary to fund the next 12 months of our operations. We will require approximately $25,000 in the next 12 months to fund our operations, in addition to the $50,000 required to meet our minimum quota under our agreement with Multi Media. As of to date, we have not generated any revenues. We currently do not have any operations and we have not received any income. As well, we will not receive any funds from this registration. We will require additional financing to sustain our business operations if we are not successful in generating revenues from the licensing of the System. We do not currently have any arrangements for financing and may not be able to find such financing if required. Because our continuation as a going concern is in doubt, there is substantial uncertainty about our ability to continue our operations as a going concern. In their audit report dated April 20, 2009 our auditors have expressed an opinion that substantial doubt exists as to whether we can continue as an ongoing business. If our current shareholders are unwilling or unable to loan or advance any additional capital to us, and we are not able to raise additional capital within 12 months of the effective date of this registration statement, we may be required to suspend or cease the implementation of our business plans. You may be investing in a company that will not have the funds necessary to develop its business strategies. As such we may have to cease operations and you could lose - 9 - your entire investment. Because we have been issued an opinion by our auditors that substantial doubt exists as to whether we can continue as a going concern it may be more difficult to attract investors. The cost of the System could increase subject to increase in materials used for the System and or other variable costs. Our cost for the System is not fixed and may vary to account for increased costs in materials used for the System or other unforeseen costs which cannot be determined at this time. As a result, we may not have the necessary capital to purchase the System in a timely fashion as per our performance quota and our exclusive distribution rights in the Caribbean will be lost. If we do not fulfill our performance quota with Multi Media, we will lose our exclusive distribution rights in the Caribbean. We are required to fill five orders by February 10, 2010 at a total cost of $ 50,000 and ten orders prior to February 2, 2015 at a total cost of $ 100,000 with a further ten orders by February 2, 2019 at a total cost of $ 100,000. The total cost of obligation under our agreement with Multi Media is $ 250,000. We may not have sufficient capital to fulfill these orders and our exclusive distribution rights will be lost. Multi Media could appoint regional distributors in the Caribbean, which may offer a more competitive price than what we can currently offer. We may not be able to compete effectively against our competitors, which could force us to curtail or cease business operations. Many of our competitors have significantly greater name recognition, financial resources and larger distribution channels. If we are not able to compete effectively against our competitors, we will be forced to curtail or cease our business operations. Our market share in the alternative health service products and alternative treatment industry is very small at this time. There are no conclusive studies regarding the medical benefits using the System. We do not make any claims about the results of the System. The System is calibrated to measure the fine and subtle electrical reactions to a group of biological and medical substances. The results may vary and thus may not be accurately assessed. In addition, we are highly dependent upon consumers' perception of the safety and quality of our product as well as similar products distributed by other companies, we could be adversely affected in the event our product or any similar products distributed by other companies should prove or be asserted to be harmful to consumers. Our product is subject to obsolescence, which could reduce our sales significantly. The introduction by us or our competitors of new alternative stress reduction assessments by other methods offering increased functionality or enhanced results may render our existing product obsolete and unmarketable. Therefore, our ability to appoint regional distributors will continue to be a significant factor in our ability to grow and remain competitive and profitable. Adverse publicity with respect to alternative health treatment methods and related products may force us to curtail or cease our business operations. Past, present or future scientific research and/or publicity may not be favorable to our potential market, or may be inconsistent with any earlier favorable research or publicity about the alternative health market. Reports of research that are unfavorable to alternative stress management techniques could force us to curtail or cease our business operations. Because of our dependence upon consumer perceptions, adverse publicity associated with illness or other adverse effects resulting from use of the System or any similar products distributed by other companies could have a material adverse effect on our operations. Such adverse publicity could arise even if the adverse effects associated with such products resulted from - 10 - consumers' failure to comply with suggested therapies or change in lifestyle. In addition, we may not be able to counter the effects of negative publicity concerning the efficacy of the System. Any such occurrence could have a negative effect on our operations and force us to curtail or cease our business operations. We have no manufacturing capabilities and we are dependent upon appointed manufacturers to manufacture our products. We have no manufacturing facilities and have no present intention to manufacture the System. We are dependent upon our relationship with Multi Media, to manufacture and supply the System. As a result, our ability to deliver a safe, accurate assessment with the System may be adversely affected by the failure of this third party to reliably provide our product. We have no distribution capabilities and we are entirely dependent on our regional distributors to provide sales. We have one appointed regional distributor and are currently entirely dependent on our regional distributor to generate sales. Until we appoint other regional distributors in the Caribbean, we will be solely dependent on our regional distributor to generate sales and working capital needs. We are dependent on the services of our President and the loss of his services could have a material adverse effect on our ability to carry on business. We are substantially dependent upon the efforts and skills of our President, Mr. Locksley Samuels. Mr. Samuels is responsible for our overall direction and implementing our investment projects, financial budgets and forecasts, while overseeing marketing efforts. We do not have a formal employment contracts with Mr. Samuels and thus he has no obligation to fulfill his capacities as executive officer for any specified period of time. The loss of the services of Mr. Samuels could result in our ceasing operations until a suitable replacement has been found and we do not currently have the resources to be able to replace Mr. Samuels should he resign. Because our President has other business interests, he may not be able or willing to devote a sufficient amount of time to our business operations, causing our business to fail. Our president, Mr. Locksley Samuels, intends to devote approximately 20% of his business time providing his services to us. While he presently possesses adequate time to attend to our interests, it is possible that the demands on Mr. Samuels from his other obligations could increase with the result that he would no longer be able to devote sufficient time to the management of our business. Because our director has no technical experience in the alternative medicine field, our business has a higher risk of failure. Our President does not have any technical training in the field of alternative medicine. With no direct training or experience, Mr. Samuels may not be fully aware of the specific requirements related to working in this industry. His decisions and choices may not be well thought out and our operations and ultimate financial success may suffer irreparable harm as a result. We have not conducted any formal market research or commissioned any independent studies about our potential market and are relying on our own beliefs and perception of a viable market in which to operate our business. We have not carried out any formal research or commissioned any independent studies about our potential market. Our statements regarding our potential market are based on managements beliefs and perceptions. If these beliefs or perceptions are incorrect, our operations will suffer as we will not be able to generate the revenues expected from this demographic. - 11 - Enforcement of Civil Liabilities All of our directors and officers are residents of Jamaica. Consequently, it may be difficult for United States investors to effect service of process within the United States upon us or upon those directors or officers who are not residents of the United States, or to realize in the United States upon judgments of United States courts predicated upon civil liabilities under the United States Securities Exchange Act of 1934 . A judgment of a U.S. court predicated solely upon such civil liabilities may be enforceable in Jamaica or by a Jamaican court if the U.S. court in which the judgment was obtained had jurisdiction, as determined by the Jamaican court, in the matter. There is substantial doubt whether an original action could be brought successfully in Jamaica against any of such persons or our company predicated solely upon such civil liabilities. RISKS RELATING TO THE OFFERING If a market for our common stock does not develop, shareholders may be unable to sell their shares and will incur losses as a result. There is currently no market for our common stock and no certainty that a market will develop. We intend to have our securities quoted on the OTC Bulletin Board, a quotation medium for subscribing National Association of Securities Dealers ( NASD ) members, upon our becoming a reporting entity under the Securities Exchange Act of 1934 (the  Exchange Act ). For this to happen, we must contact an authorized OTC Bulletin Board market maker for sponsorship of our securities on the OTC Bulletin Board. Only authorized OTC Bulletin Board market makers can apply to quote securities on the OTC Bulletin Board. There is no guarantee, however, that our stock will become quoted on the OTC Bulletin Board. If our common stock becomes quoted on the OTC Bulletin Board and a market for the stock develops, the actual price of stock will be determined by prevailing market prices at the time of sale or by private transactions negotiated by the Selling Stockholders. If no market is ever developed for our shares, it will be difficult for shareholders to sell their stock. In such a case, shareholders may find that they are unable to achieve benefits from their investment. Neither we nor our Selling Shareholders have engaged an underwriter for this offering, and we cannot assure you that any brokerage firm will act as a market maker of our securities. A trading market may not develop in the future, and if one does develop, it may not be sustained. If an active trading market does develop, the market price of our common stock is likely to be highly volatile due to, among other things, the nature of our business and because we are a new public company with a limited operating history. Further, even if a public market develops, the volume of trading in our common stock will presumably be limited and likely be dominated by a few individual stockholders. The limited volume, if any, will make the price of our common stock subject to manipulation by one or more stockholders and will significantly limit the number of shares that one can purchase or sell in a short period of time. The market price of our common stock may also fluctuate significantly in response to the following factors, most of which are beyond our control: variations in our quarterly operating results; changes in general economic conditions; changes in market valuations of similar companies; announcements by us or our competitors of significant new contracts, acquisitions, strategic partnerships or joint ventures, or capital commitments; loss of a major customer, partner or joint venture participant; and the addition or loss of key managerial and collaborative personnel. The equity markets have, on occasion, experienced significant price and volume fluctuations that have affected the market prices for many companies securities and that have often been unrelated to the operating performance of these companies. Any such fluctuations may adversely affect the market price of - 12 - our common stock, regardless of our actual operating performance. As a result, stockholders may be unable to sell their shares, or may be forced to sell them at a loss. Once publicly trading, the application of the penny stock rules could adversely affect the market price of our common shares and increase your transaction costs to sell those shares. The Securities and Exchange Commission has adopted rule 3a51-1 which establishes the definition of a penny stock, for the purposes relevant to us, as any equity security that has a market price of less than $5.00 per share or with an exercise price of less than $5.00 per share, subject to certain exceptions. For any transaction involving a penny stock, unless exempt, Rule 15g-9 require: that a broker or dealer approve a persons account for transactions in penny stocks; and the broker or dealer receive from the investor a written agreement to the transaction, setting forth the identity and quantity of the penny stock to be purchased In order to approve a persons account for transactions in penny stocks, the broker or dealer must: obtain financial information and investment experience objectives of the person; and make a reasonable determination that the transactions in penny stocks are suitable for that person and the person has sufficient knowledge and experience in financial matters to be capable of evaluating the risks of transactions in penny stocks. The broker or dealer must also deliver, prior to any transaction in a penny stock, a disclosure schedule prescribed by the SEC relating to the penny stock market, which, in highlight form: sets forth the basis on which the broker or dealer made the suitability determination; and that the broker or dealer received a signed, written agreement from the investor prior to the transaction. Generally, brokers may be less willing to execute transactions in securities subject to the penny stock rules. This may make it more difficult for investors to dispose of our common stock and cause a decline in the market value of our stock. Our stock is substantially controlled by one shareholder for the foreseeable future and as a result, that shareholder will be able to control our overall direction. Our President owns 60% of our outstanding shares. As a result, he will be able to control the outcome of all matters requiring stockholder approval and will be able to elect all of our directors. Such control, which may have the effect of delaying, deferring or preventing a change of control, is likely to continue for the foreseeable future and significantly diminishes control and influence which future stockholders may have in the Company. See " Principal Stockholders ." The offering price of $0.015 per share is arbitrarily determined and bears no relation to market value. The market value may be lower than $0.015 per share. The offering price was arbitrarily determined by us based upon the price shares were last sold in our most recent Regulation S offering, whereby we received $15,000 for consideration of 950,000 shares of our commons stock. FORWARD LOOKING STATEMENTS This Form S-1 includes forward-looking statements which include words such as " anticipates ", " believes ", " expects ", " intends ", " forecasts ", " plans ", " future ", " strategy " or words of similar meaning. Various factors could cause actual results to differ materially from those expressed in the forward looking statements, including those described in " Risk Factors " in this Form S-1. We urge you to be cautious of these forward-looking statements. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. - 13 - USE OF PROCEEDS The common shares offered are being registered for the Selling Shareholders as specified herein. The Selling Shareholders will receive all proceeds from the sale of common stock. DETERMINATION OF OFFERING PRICE The offering price was arbitrarily determined by us based upon the price shares were last sold in our most recent Regulation S offering in January 2009 wherein we received $15,000 in consideration of 1,000,000 shares of our common stock from 24 investors. The offering price of $ 0.015 is not based upon our net worth, earnings, total asset value or any other objective measure of value based upon accounting measurements. Should a market for our securities, the market price may be less than the offering price. DILUTION The common stock to be sold by the Selling Shareholders is common stock that is currently issued and outstanding. Accordingly, there will be no dilution to our existing stockholders. The price of the current offering is fixed at $0.015 per share. This price is significantly greater than the net tangible book value per share as of August 31, 2009 of $0.005912, being a difference of $0.009088 per share. Net tangible book value is a method of valuing a company on a per share basis by measuring its equity after removing any intangible assets. The tangible book value per share is calculated as follows: total tangible assets ($14,780) divided by total number of shares outstanding (2,500,000). SELLING SECURITY HOLDERS The Selling Shareholders below are offering 950,000 shares of common stock offered through this prospectus. We entered into Share Subscription Agreements in January 2009 wherein 1,000,000 shares were acquired by 24 shareholders. These shares were subsequently issued for consideration of $15,000. Of the 1,000,000 shares sold in January 2009, 50,000 shares were purchased by Dudley Delapenha, our Corporate Secretary, who will not be reselling his securities under this registration statement. Please refer to a sample share subscription agreement as attached in Exhibit 10.3. These offerings were made pursuant to the exemption from registration provided by Regulation S under the Securities Act of 1933 . Accordingly, our selling stockholders are not U.S. persons and for offerings made to such persons, no sales efforts were conducted in the U.S. All of the 24 shareholders entered into a Share Subscription Agreement with their respective share capital amounts and amounts paid for the shares. On May 30, 2008, 1,500,000 shares were issued to our President for consideration of incorporation costs and other related costs amounting to approximately $1,500. These shares were exempt from registration under Regulation S of the Securities Act as they were made to non US residents. The following table provides as of October 21, 2009 information regarding the beneficial ownership of our common stock held by each of the Selling Shareholders. - 14 - Name of Selling Beneficial Ownership # Shares Beneficial Ownership Shareholder Before Offering Offered After Offering Last First # Shares Percent # Shares Percent Alexander Sharon 25,000 1% 25,000 - - Cheng Fang-Yi 50,000 2% 50,000 - - Chou Fong-Lei 40,000 2% 40,000 - - Chu Mei-Ying 100,000 4% 100,000 - - Clarke Loris 25,000 1% 25,000 - - Dalley Dennis 20,000 1% 20,000 - - Dawkins Andrew 10,000 <1% 10,000 - - Delapenha Robert (3) 50,000 2% 50,000 - - Diedrick Rosemary 50,000 2% 50,000 - - Fernandez David 10,000 <1% 10,000 - - Liu I-Ju 100,000 4% 100,000 - - Liu Yi-An 100,000 4% 100,000 - - Liu Yuh-Hsin 100,000 4% 100,000 - - McDonald Rosemarie 10,000 <1% 10,000 - - McDonald Karl 10,000 <1% 10,000 - - Phillipps Sandra 20,000 1% 20,000 - - Portillo Coral 10,000 <1% 10,000 - - Samuels Patricia 50,000 2% 50,000 - - Samuels Rupert 50,000 2% 50,000 - - Stewart Youlander 10,000 <1% 10,000 - - Tong Lan-Qi 10,000 <1% 10,000 - - Zheng Mei 50,000 2% 50,000 - - Zhu Mei-Man 50,000 2% 50,000 - - Total 38% - - (1) This table assumes that each shareholder will sell all of his/her shares available for sale during the effectiveness of the registration statement that includes this prospectus. Shareholders are not required to sell their shares. (2) The percentage is based on 2,500,000 common shares outstanding as of October 21, 2009. (3) Robert Delapenha is the son of Dudley Delapenha, our corporate Secretary. Robert Delapenha is an adult son and does not reside with Dudley Delapenha. Dudley Delapenha does not have voting control over Robert Delapenhas shares. The named parties beneficially own and have sole voting and investment power over all shares or rights to these shares. The numbers in this table assume that the Selling Shareholders do not purchase additional shares of common stock, and assumes that all shares offered are sold. It is possible that the Selling Shareholders may not sell all of the securities being offered. None of the Selling Shareholders has had a material relationship with us, other than as a stockholder at any time within the past three years; or has ever been one of our officers or directors. - 15 - PLAN OF DISTRIBUTION We are registering the common stock on behalf of the Selling Shareholders. The 950,000 shares of our common stock can be sold by the Selling Shareholders at a fixed price of $0.015 per share until our shares are quoted on the OTC Bulletin Board and thereafter at prevailing market prices or privately negotiated prices. Please note that these shares may be illiquid as these shares are not traded on a market or exchange. To be quoted on the OTC Bulletin Board, we must engage a market maker to file an application for a trading symbol on our behalf with the Financial Industry Regulatory Authority ( FINRA ). The market maker will create a market for our shares to be traded on the open market. This process usually takes between three to six months; however, it can be prolonged depending on circumstances. Once our stock is quoted on the OTC Bulletin Board shareholders will have a market in which to liquidate their shareholdings as desired. The selling stockholders may, from time to time, sell any or all of their shares of common stock on any stock exchange, market or trading facility on which the shares are traded or in private transactions. If the shares of common stock are sold through underwriters or broker-dealers, the selling stockholders will be responsible for underwriting discounts or commission or agents commissions. These sales are at a fixed price of $ 0.015 until our shares are quoted on the OTC Bulletin Board, and thereafter at prevailing market prices or privately negotiated pricesThe selling stockholders may use any one or more of the following methods when selling shares: any national securities exchange or quotation service on which the securities may be listed or quoted at the time of sale; ordinary brokerage transactions and transactions in which the broker-dealer solicits purchasers; block trades in which the broker-dealer will attempt to sell the shares as agent but may position and resell a portion of the block as principal to facilitate the transaction; purchases by a broker-dealer as principal and resale by the broker-dealer for its account; transactions otherwise than on these exchanges or systems or in the over-the-counter market; through the writing of options, whether such options are listed on an options exchange or otherwise; an exchange distribution in accordance with the rules of the applicable exchange; privately negotiated transactions; short sales; broker-dealers may agree with the selling stockholders to sell a specified number of such shares at a stipulated price per share; a combination of any such methods of sale; and any other method permitted pursuant to applicable law. The selling stockholders may also sell shares under Rule 144 under the Securities Act, if available, rather than under this prospectus. None of our selling shareholders have an existing short position in our common stock or nor are they expected to have a short position before the effective date of this Registration Statement. Broker-dealers engaged by the selling stockholders may arrange for other broker-dealers to participate in sales. Broker-dealers may receive commissions or discounts from the selling stockholders (or, if any broker-dealer acts as agent for the purchaser of shares, from the purchaser) in amounts to be negotiated.
